Citation Nr: 0103732	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for refractive error.

3.  Entitlement to service connection for muscle cramps of 
the feet, muscular chest pains, difficulty falling asleep and 
a history of prostate cancer.  

4.  Entitlement to service connection for duodenal ulcer.

5.  Entitlement to service connection for dizziness/vertigo 
(claimed as vestibular neuritis and inner ear problems).

6.  Entitlement to a compensable evaluation for left ear 
hearing loss.

7.  Entitlement to an increased evaluation for residuals of 
an injury of the left flexor digitorum profundus of the left 
hand, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  One of the 
matters the Board must address is which issue or issues are 
properly before it at this time.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

In August 1998, the RO denied service connection for right 
ear hearing loss, refractive error, muscle cramps of the 
feet, muscular chest pains, difficulty falling asleep, a 
history of prostate cancer, a duodenal ulcer, 
dizziness/vertigo (claimed as vestibular neuritis and inner 
ear problems), and granted service connection for left ear 
hearing loss and for the residuals of an injury of the left 
flexor digitorum profundus of the left hand.

In the August 1998 rating action, the RO also addressed 
claims of entitlement to service connection for a dental 
injury due to service trauma, substance abuse, and for an 
allergic reaction to medication.  These claims were not 
appealed.  

In October 1998, the veteran filed claims of entitlement to 
service connection for tinnitus and post-traumatic stress 
disorder (PTSD).  These claims have not yet been adjudicated 
and are referred to the RO for adjudication.  

Several additional service connection claims were adjudicated 
in a May 1999 rating action.  At this point, the veteran has 
not appealed any of those claims and they are not before the 
Board at this time.

In a substantive appeal filed in December 1998, the veteran 
requested that he be scheduled for a Board hearing.  A Board 
hearing was scheduled for October 2000.  However, in 
correspondence dated in October 2000, the veteran withdrew 
his request for a Board hearing.

The RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.


FINDINGS OF FACT

1.  The veteran is not currently shown to have a right ear 
hearing disability under the provisions of 38 C.F.R. § 3.385 
(2000).

2.  The veteran's currently claimed eye disorder is diagnosed 
as refractive error.  There has been no evidence presented 
which indicates that visual impairment that was diagnosed 
during service as myopia, presbyopia and astigmatism was 
aggravated during service due to a superimposed disease or 
injury.

3.  There is no competent medical evidence of record 
establishing a current diagnosis of a foot, chest or prostate 
disorder, or a disability primarily manifested by muscle 
cramping of the foot, difficulty falling asleep, muscular 
chest pains, or a diagnosis of duodenal ulcer.  Recent 
evaluations have not indicated objective medical evidence 
indicating these disabilities.  

4.  The evidence of record does not include a current 
diagnosis of a disability primarily manifested by 
dizziness/vertigo, nor is has vestibular neuritis been 
diagnosed post-service.

5  The most recent audiologic evidence demonstrates that the 
veteran has an average pure tone threshold of 21 decibels in 
the left ear, with speech recognition ability of 96 percent.

6.  The totality of competent and probative evidence of 
record demonstrates the veteran has no more than Level I 
hearing loss of the left ear.

7.  The veteran's service-connected residuals of a left hand 
injury are principally manifested by complaints of occasional 
pain, mild limitation of flexion of the 4th and 5th digits, 
moderate weakness of the 4th digit, normal muscle strength, 
and mildly decreased grip strength. 

8.  A scar of the left palm is not productive of pain or 
tenderness.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss in the right ear is 
not warranted.  38 C.F.R. § 3.385 (2000).

2.  The veteran's eye disorder, currently diagnosed as 
refractive error, is not a disease or injury within the 
meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2000).

3.  Muscle cramps of the feet, muscular chest pains, 
difficulty falling asleep and a history of prostate cancer 
were not incurred in service.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).

4.  A duodenal ulcer was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

5.  Dizziness/vertigo (claimed as vestibular neuritis) was 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

6.  The criteria for a compensable schedular evaluation for 
left ear hearing loss have not been met at any time since the 
veteran filed his original service connection claim in March 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (2000); 38 C.F.R. §§ 4.85-4.86, 
Diagnostic Code 6100 (2000).

7.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a left hand injury have not been met 
at any time since the veteran filed his original service 
connection claim in March 1998.  38 U.S.C.A. 1155 (West 
1991); 38 C.F.R. 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic 
Code 5309 (2000).

8.  The assignment of a separate noncompensable evaluation 
for a scar of the left palm under Diagnostic Code 7804 is 
warranted effective from March 1998, the date of the original 
claim.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
right ear hearing loss,  refractive error, muscle cramps of 
the feet, muscular chest pains, difficulty falling asleep, a 
history of prostate cancer, a duodenal ulcer, and 
dizziness/vertigo (claimed as vestibular neuritis and inner 
ear problems).  He also seeks entitlement to increased 
ratings for service-connected left ear hearing loss and for a 
disability of the left hand.  In the interest of clarity, the 
Board will discuss the generally applicable law and 
regulations.  This will be followed by a discussion of each 
issue on appeal, including a review of the factual background 
for each issue and an analysis of the claims. 

The Duty to Assist

In evaluating this case as a whole, the Board must also note 
that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In a substantive appeal submitted in December 1998, the 
veteran indicated that he did not feel that VA had all of the 
medical evidence which was available to them and stated that 
he would be submitting medical evidence in the near future.  
In March 1999, the RO issued correspondence to the veteran 
asking him to provide additional information regarding 
treatment received or to provide additional evidence 
pertaining to his claims.  No reply to this letter was 
received.  In correspondence dated in October 2000, the 
veteran both withdrew his request for a Board hearing and 
requested that his appeal be considered based upon the 
evidence of record.  

The Board concludes that there is no indication that there 
are additional records that have not been obtained and which 
would be pertinent to the present claims.  The appellant and 
his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
these claims.  In consequence, the Board finds that it has 
fulfilled the duty to assist based on both the new and old 
standards of review.  All reasonable efforts to assist the 
veteran in obtaining necessary evidence have been 
accomplished.  The application is substantially complete and 
the veteran is on notice of what medical evidence is needed 
to substantiate his claims.  No further development is 
required in order to comply with VA's duty to assist. 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

For certain chronic disorders, including duodenal ulcer and 
sensorineural hearing loss, service connection may be granted 
if manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Additional law and regulations 
will be discussed as appropriate herein.

I.  Right Ear Hearing Loss

The service medical records showed that upon enlistment 
examination conducted in May 1971, clinical evaluation of the 
ears was normal.  On the audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
10
5
10
X
0

Upon separation examination conducted in August 1997, 
clinical evaluation of the ears was normal.  On the 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
45
LEFT
15
10
25
65
50

A VA examination of the ears was conducted in June 1998 at 
which time the veteran complained of hearing loss and inner 
ear problems.  He reported that he had experienced decreased 
hearing loss since the late 1970's.  He indicated that he had 
trouble understanding speech in crowded situations and when 
there was noise.  He denied any pain, drainage, medical 
treatment, or surgery for his ears or hearing.  It was noted 
that he was exposed to excessive noise in the military that 
required the use of ear protection.  

On the authorized audiological evaluation in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
5
5
10
30
40

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 15 in the right 
ear and 21 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
96 percent in the left ear.  A diagnosis of right ear hearing 
within normal limits was made.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991);  38 C.F.R. §§ 3.307, 
3.309 (2000).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2000).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

When test results at separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that a current hearing loss disability is causally 
related to service.  See 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).

The initial inquiry is whether there is medical evidence 
which indicates that the veteran's currently claimed right 
ear hearing loss is in fact a disability (i.e. whether it 
meets the auditory threshold to indicate a disability 
pursuant to 38 C.F.R. § 3.385).  In this case, the most 
recent audiological testing of 1998 reflected that the 
veteran's claimed right ear hearing loss does not meet the 
threshold requirements for a showing of a disability as 
provided under 38 C.F.R. § 3.385.  The threshold level of 
hearing in the right ear was not 40 decibels or greater in 
any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz, 
nor were the thresholds for at least three of these 
frequencies 26 decibels or greater.  In fact, the threshold 
level of hearing in the right ear was not more than 20 
decibels in any of the frequencies at 500, 1000, 2000, 3000 
and 4000 Hertz.  The threshold for normal hearing is from 0 
to 20 decibels, and only higher threshold levels indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
Furthermore, speech recognition scores for both ears was 96.  

The Board observes that the evidence reflected that the 
threshold requirements of 38 C.F.R. § 3.385 were met as shown 
by the results of the 1997 separation examination.  However, 
service connection may not be granted if a current disability 
does not exist.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) and Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998), to the same effect.  As a threshold matter, in 
order for service connection to be granted, the veteran must 
demonstrate a current hearing deficit as provided under the 
provisions of 38 C.F.R. § 3.385.  No such evidence has been 
presented in this case.  There is no other medical evidence 
of record to the effect that the veteran has a currently 
manifested hearing loss disability.  

In summary, the record does not contain evidence of current 
hearing loss of the right ear meeting the threshold 
requirements of 38 C.F.R. § 3.385.  Accordingly, the claim 
must be denied.

II.  Refractive Error/Myopia

The service medical records showed that upon enlistment 
examination conducted in May 1971, clinical evaluation of the 
eyes was normal, as was an ophthalmoscopic examination.  
Distant vision was 20/20 bilaterally.  A periodic examination 
conducted in September 1975 showed that both distant and near 
vision was 20/20 uncorrected.  Upon periodic examination 
conducted in November 1982, distant vision was 20/200, 
corrected to 20/25 on the right side and 20/70 corrected to 
20/20 on the left side.  Defective visual acuity with 
spectacle correction was noted.  An entry dated in April 
1984, showed that the veteran was seen for an updated 
prescription and that an impression of myopia was made.  A 
periodic examination conducted in 1986 showed that the 
veteran's uncorrected vision was 20/200 bilaterally, 
corrected to 20/17 bilaterally.  A September 1987 examination 
showed the veteran's uncorrected vision was 20/200 
bilaterally, corrected to 20/20 bilaterally and that his near 
vision was 20/40 in the right eye corrected to 20/20 and was 
20/20 in the left eye.  Assessments of astigmatism and 
presbyopia were shown in a September 1996 record.

Upon separation examination conducted in August 1997, the 
veteran's distant vision was 20/25 bilaterally, corrected to 
20/20 bilaterally.  His near vision was 20/30 on the right 
side, corrected to 20/20 and was 20/20 on the left side.  
Corrective lenses and worsening vision was noted.  

A VA eye examination was conducted in June 1998.  It was 
noted that the veteran had been wearing glasses since he was 
28 years old and that his glasses corrected for myopia and 
presbyopia.  On physical examination, uncorrected visual 
acuity of the right eye was 20/20 near and 20/200 far 
corrected to 20/20 near and far, and uncorrected visual 
acuity of the left eye was 20/20 near and 20/200 far 
corrected to 20/20 near and far.  The examiner indicated that 
diplopia was not present and that there was no visual field 
deficit.  A diagnosis of refractive error was made.  

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The evidence shows that diagnoses of myopia, presbyopia and 
astigmatism were made during service and that upon VA 
examination conducted in 1998 a diagnosis of refractive error 
was made.  The evidence does not reflect that any eye 
disorder other than that related to loss of visual acuity is 
currently diagnosed.

As noted above, congenital or developmental defects such as 
refractive error of the eyes are not "diseases" or 
"injuries" for the purposes of service connection.  Service 
connection may, however, be granted for disability due to in-
service aggravation of such a condition due to superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

In this case, the only currently diagnosed eye disorder is 
refractive error and the record includes no competent medical 
evidence or opinion than the veteran has any other eye 
disorder.  Further, no evidence has been presented which even 
suggests that a superimposed disease or injury resulted in 
aggravation of a visual impairment.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000).

Entitlement to service connection for visual impairment, 
currently diagnosed as refractive error is not permitted by 
law.  Accordingly, entitlement to service connection must be 
denied.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

III.  Muscle Cramps in Feet, Muscular Chest Pains, Difficulty 
Falling Asleep and a History of Prostate Cancer

The service medical records showed that upon enlistment 
examination conducted in May 1971, clinical evaluation of the 
feet, lungs and the chest were normal.  With respect to foot 
problems, the service medical records include an entry dated 
in May 1990, at which time the veteran complained of a knot 
on the left heel and a corn on the right foot.  The service 
medical records also include a June 1976 entry indicating 
that the veteran could not sleep.  

The service medical records documented complaints of chest 
pains.  X-ray films of the chest taken upon periodic 
examination conducted in September 1975 showed a benign bone 
island in the left anterior seventh rib.  In October 1981, 
the veteran was seen due to complaints of sharp, localized 
sternal chest pain.  An assessment of acute costochondritis 
was made.  In May 1986, the veteran complained of chest 
pains.  Both an EKG and a chest X-ray were within normal 
limits.  In March 1990, the veteran complained of a one day 
history of chest pain for which an assessment of 
musculoskeletal strain was made.  Chest X-ray films taken in 
August 1997 revealed plate-like atelectasis in the left lower 
lung field or the presence of a small bony island.  A small 
calcification in the right middle lung field was also shown.   

Upon separation examination conducted in August 1997, an 
evaluation of the lungs, chest and feet were normal.  The 
summary of defects included a family history of prostate 
cancer, a history of muscular chest wall pain, a history of 
foot cramps and difficulty sleeping.  A history of vestibular 
neuritis was also noted.

A VA general medical examination was conducted in June 1998.  
Upon the VA examination, the veteran stated that he had 
experienced symptoms of foot cramping for 26 years, stating 
that the symptoms had improved during the past year.  He 
denied any significant change in his footwear over the past 
year.  There were no symptoms or physical examination 
findings made with respect to the feet.  A diagnosis of a 
history of frequent muscular cramps in the feet was made.

Regarding muscular chest pains, the veteran indicated that 
this occurred one time between 1980 and 1983 and a second 
time between 1992 and 1996.  He indicated that a non-
steroidal anti-inflammatory was prescribed and that this 
condition improved.  He indicated that this condition was 
asymptomatic.  An evaluation of the chest revealed that it 
was clear to auscultation, although there was a modest 
decrease in air movement.  There was no palpable muscular 
tenderness.  An examination of the cardiovascular system 
showed regular rate and rhythm without murmur, rub or gallop.  
A diagnosis of a history of costochondritis with no present 
symptoms was made.  

On examination, the veteran also reported that it took 
approximately 2 hours to fall asleep and that this had been a 
problem ever since his entry into service.  A diagnosis of 
difficulty falling asleep was made.  During the VA 
examination, the veteran indicated that his father had died 
from prostate cancer.  A diagnosis of a family history of 
prostate cancer, not significantly relevant at this time, was 
made. 

Generally, to prove service connection, a claimant must 
submit: (1) medical evidence of a current disability; (2) 
medical evidence (or in certain circumstances lay testimony) 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); See also Rose v. 
West, 11 Vet. App. 169, 171 (1998).

The veteran has claimed entitlement to service connection for 
muscle cramps in feet and muscular chest pains.  The service 
medical records document complaints of foot problems and 
contain several entries reflecting that the veteran was 
treated for chest pains.  However, in order to warrant the 
grant of service connection, the existence of a present 
disability for VA compensation purposes must be shown.  
Degmetich v. Brown, 104 F.3d 1328 (1997)  See also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  In this regard, there is 
no current diagnosis of a foot disorder primarily manifested 
by muscular cramping of the feet or of a current chest 
disorder.  In fact, upon VA examination conducted in 1998, 
there were no symptoms or physical examination findings made 
with respect to the feet and the only pertinent diagnosis was 
of a history of frequent muscular cramps in the feet.  
Similarly, regarding the chest, upon VA examination conducted 
in 1998 a diagnosis of a history of costochondritis with no 
present symptoms was made.  

With respect to both the claimed muscular cramping in the 
feet and the chest pains, there is simply no evidence of any 
currently manifested disability.  Accordingly, service 
connection is not warranted for either conditions and those 
claims must be denied. 

The veteran has also claimed entitlement to service 
connection for difficulty falling asleep.  The service 
medical records document only one instance of sleeping 
problems in 1976.   Nevertheless, the veteran has stated that 
he has experienced trouble sleeping since he entered service 
until the present time.  Based on this history provided by 
the veteran at the time of the 1998 VA examination, a 
diagnosis of difficulty falling asleep was made.

In this case, although subjective complaints of difficulty 
sleeping were documented on one occasion during service, a 
medical diagnosis of a disability primarily manifested by 
difficulty sleeping was not made in service.  In advancing 
the claim, the veteran maintains that he has a current 
disability primarily manifested by difficulty sleeping.  
However, as a lay person, the veteran is not competent to 
render a medical opinion in this regard.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Simply stated, he can not provide a medical 
opinion that his current alleged sleep disorder is the result 
of his active service.

The Board notes that the record does contain a current 
diagnosis of difficulty sleeping made upon a VA examination 
conducted in 1998, which was based upon the veteran's 
reported history.  Recently, the Court has had occasion to 
discuss what constitutes a "disability".  A symptom, such 
as pain (or, as here, difficulty sleeping) alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  In this case, there are 
subjective complaints of difficulty sleeping without any 
evidence of underlying pathology.  In effect, no competent 
medical evidence of the current existence of any clinical 
disability manifested primarily by difficulty sleeping has 
been presented. 

Finally, although the veteran has contended that his sleeping 
problems began in service and continued thereafter, there is 
no medical evidence to that effect.  The service medical 
records document only one complaint of trouble sleeping in 
1976.  In this case, there must be medical evidence 
demonstrating a relationship between the veteran's currently 
claimed sleep disorder and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  See Voerth v. West, 
13 Vet. App. 117, 120 (1999).  As discussed above, such 
evidence is lacking.  Accordingly, for the reasons explained 
herein, the claim of entitlement to service connection for 
difficulty sleeping must be denied.

With respect to the claim of entitlement to service 
connection for a history of prostate cancer, service 
connection is not warranted.  There was no indication or 
diagnosis of a prostate condition in service and there is no 
currently manifested or diagnosed prostate condition.  
Consequently, the evidence also lacks any showing of 
chronicity of a prostate condition or medical opinion 
etiologically linking service and the development of a 
prostate condition.  Although the veteran reported during the 
1998 VA examination that his father had died from prostate 
cancer, he himself currently has no prostate condition.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a "disability".  In the absence of proof 
of present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
claim of entitlement to service connection for a history of 
prostate cancer must be denied.

IV.  Duodenal Ulcer

The service medical records showed that upon enlistment 
examination conducted in May 1971, clinical evaluation of the 
abdomen and viscera was normal.  In October 1972, the veteran 
was seen due to complaints of stomach pain.  A physical 
examination was negative.  In December 1974, he was seen with 
an upset stomach.  A December 1977 entry reflects that he was 
treated for stomach pain and burning and impression of acid 
indigestion was made.  A gastrointestinal series yielded an 
impression of a duodenal ulcer.  An entry dated later in 
December 1977 showed that the veteran had a two month history 
of gastric distress that was diagnosed as duodenal ulcer, 
asymptomatic.  Upon separation examination conducted in 
August 1997, clinical evaluation of the abdomen and viscera 
was normal.  A history of an ulcer in 1978 was noted.

A VA general medical examination was conducted in June 1998.  
The veteran reported that he had an ulcer in 1975 or 1976.  
He stated that as a result of testing he was told that he had 
a small ulcer and was prescribed a cracker and milk diet that 
resolved the problem.  It was noted that there was no 
recurrence.  A diagnosis of a history of peptic ulcer over 20 
years ago with no recurrence was made. 

In this case, the service medical records reflect that 
documented between 1972 and 1977 the veteran experienced 
stomach pain that was ultimately diagnosed as a duodenal 
ulcer and treated in December 1977.  After December 1977, 
there was no indication of a recurrence of duodenal ulcer 
during service.  

As noted above, in order to warrant the grant of service 
connection the existence of a present disability for VA 
compensation purposes must be shown.  Degmetich v. Brown, 104 
F.3d 1328 (1997)  See also Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  In this regard, there is no current diagnosis of 
a duodenal ulcer.  As noted, upon VA examination conducted in 
1998, the examiner indicated that duodenal ulcer had not been 
problematic or symptomatic for approximately 20 years.  
Accordingly, the claim of entitlement to service connection 
for duodenal ulcer must be denied, inasmuch as there is no 
current diagnosis of this claimed condition.

V.  Dizziness/Vertigo

The service medical records showed that upon enlistment 
examination conducted in May 1971, a neurological evaluation 
was normal.  In June 1976, the veteran complained of a 3 day 
history of weakness, dizziness and nausea, assessed as a 
weakness of questionable etiology secondary to recent upper 
respiratory infection.  In October 1978, complaints of a 3 
day history of dizziness and blurriness were shown which were 
assessed as probable upper respiratory infection.  A July 
1982 entry documents a 5 day history of dizziness aggravated 
by certain motions of the head.  Assessments of labyrinthitis 
and pharyngitis were made.  

Complaints of dizziness were shown again in a July 1984 
service medical record, at which time an assessment of benign 
positional vertigo was made.  In January 1995, the veteran 
was seen due to complaints of vertigo and unsteadiness with 
hyperextension of the neck.  An impression of disequilibrium 
of questionable etiology was made in May 1995 pursuant to the 
complaints of vertigo.  In March 1996, complaints of 
dizziness were reported.  Upon separation examination 
conducted in August 1997, a neurological evaluation was 
normal and the veteran indicated that he had experienced 
dizziness during service.  A history of vestibular neuritis 
was also noted.

A VA general medical examination was conducted in June 1998.  
At that time, the veteran did not complain of dizziness or 
vertigo (nor was a diagnosis of dizziness or vertigo or of 
any condition primarily manifested by dizziness or vertigo 
made).  

A VA examination of the ears was also conducted in June 1998.  
The veteran complained of hearing loss and inner ear 
problems.  He reported that he had experienced decreased 
hearing loss since the late 1970's.  He also indicated that 
he had trouble understanding speech in crowded situations and 
when there was noise.  He denied any pain, drainage, medical 
treatment, or surgery for his ears or hearing.  It was noted 
that he was exposed to excessive noise in the military that 
required the use of ear protection.

In this case, the Board notes that the service medical 
records clearly document complaints and treatment for 
dizziness and reflect that the veteran was treated for 
vestibular neuritis in service.  However, during a VA 
examination of the ears and during a general VA examination, 
the veteran did not complain of dizziness or vertigo.  A 
medical diagnosis of a disability primarily manifested by 
dizziness or vertigo was not made nor was a diagnosis of 
vestibular neuritis.  For reasons noted above, because the 
veteran has not submitted medical evidence establishing the 
current existence of dizziness/vertigo, vestibular neuritis, 
or of a disability primarily manifested by dizziness/vertigo, 
the medical evaluations recently performed make no reference 
to these disabilities, and the veteran himself made no 
reference to these disabilities, the Board concludes that the 
claims must be denied.

VI.  Left Ear Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case here with respect to these two disabilities, remains 
an "original claim" and is not a new claim for increase. 
See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126. 

In the case of the left ear, the service medical records show 
that upon enlistment examination conducted in May 1971, 
clinical evaluation of the ears was normal.  On the 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
5
10
X
0

Upon separation examination conducted in August 1997, 
clinical evaluation of the ears was normal.  On the 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
10
25
65
50

As noted above, a VA examination was conducted in June 1998 
at which time the veteran complained of hearing loss and 
inner ear problems.  He reported that he had experienced 
decreased hearing loss since the late 1970's.  He indicated 
that he had trouble understanding speech in crowded 
situations and when there was noise.  He denied any pain, 
drainage, medical treatment or surgery for his ears or 
hearing.  It was noted that he was exposed to excessive noise 
in the military that required the use of ear protection.  

On the authorized audiological evaluation in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
5
5
10
30
40

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 15 in the right 
ear and 21 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
96 percent in the left ear.  A diagnosis of mild high 
frequency sensorineural hearing loss was made.  

In evaluating hearing loss, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87 (2000)).  Although the RO did not 
consider the change in regulation, the Board concludes that 
this is not prejudicial as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995). The Board finds, therefore, 
that it may proceed with a decision in this case without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service- connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 
38 C.F.R. §§ 4.85-4.87 (2000).

A review of the most recent VA audiologic evaluations of 
record, dated in August 1997 and June 1998 revealed that 
average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies was 37.5 and 21 in the 
left ear, respectively.  Upon VA examination conducted in 
June 1998, speech audiometry revealed speech recognition 
ability of 96 percent in the left ear.  Applying these 
findings to both the former rating schedule (which was in 
effect when the veteran filed his claim) and the new rating 
schedule results in a numeric designation of Level I hearing 
in the left ear.  Under DC 6100, a noncompensable evaluation 
is assigned where hearing is at Level I.  38 C.F.R. §§ 4.85 
and 4.87 (2000).

The Board has reviewed the audiological examinations to 
determine whether a compensable evaluation is warranted for 
any period since the veteran's discharge from service.  
However, in light of the findings discussed herein, a 
compensable evaluation for left ear hearing loss is not 
warranted for any period since his discharge from service 
until the present time.  For the reasons and bases expressed 
above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
schedular rating for left ear hearing loss. 

VII.  Residuals of an Injury of the Left Flexor Digitorum 
Profundus, Left Hand

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3 (2000).

The service medical records showed that upon enlistment 
examination conducted in May 1971, an examination of the 
upper extremities was normal.  The records show that in 
August 1980, the veteran fell on glass, lacerating the palm 
of his left hand.  An operation to repair the ulnar digital 
nerve of the long finger of the left hand and to repair the 
flexor digitorum profundus and flexor digitorum sublimis of 
the long finger of the left hand was performed.  A final 
diagnosis of laceration of the flexor digitorum longus, 
flexor digitorum profundus, partial of the left long finger, 
laceration of the ulnar digital nerve of the left long 
finger, and a 2 inch laceration of the left palm is reported.  

In July 1991, the veteran complained of a one year history of 
left ulnar wrist pain with occasional tingling sensation of 
the ulnar two digits.  X-ray films of the left wrist were 
within normal limits.  Upon separation examination conducted 
in August 1997, an evaluation of the upper extremities was 
abnormal.  A scar of the left hand and palm and difficulty 
gripping with the third digit of the left hand were noted. 

A VA general medical examination was conducted in June 1998.  
The veteran reported that he sustained an injury in 1980 
cutting his left hand on a piece of glass requiring tendon 
and nerve repair in the left palm.  He complained of 
decreased strength and grip in the left hand and an aching of 
the hand in cold weather.  The right hand is the veteran's 
dominant hand.  On examination, a 2.5 inch curved scar of the 
left palm was noted.  A neurological evaluation revealed that 
the flexor digitorum profundus of the 4th digit of the left 
hand was moderately weak at a grade 4/5.  Muscle strength was 
normal in the flexor digitorum profundi and flexor digitorum 
superficialis in the left hand.  There was some mild 
limitation of full flexion in the 4th and 5th digits in the 
left flexor digitorum profundus that made hand grip mildly 
weak at 5-/5.  A diagnosis of left flexor digitorum 
profundus, a traumatic injury with a mild disability, was 
reported.

Diagnostic Code 5309 sets forth the rating criteria for 
Muscle Injuries to Muscle Group IX, which are the intrinsic 
muscles of the hand including the thenar eminence; short 
flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; the four lumbricales; four dorsal and three 
palmar interossei, which affect the forearm muscles that act 
in strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
Diagnostic Code indicates that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The disability is rated on limitation of 
motion, with a minimum of 10 percent.  See 38 C.F.R. 4.73, 
Diagnostic Code 5309 (2000).  

The principles and criteria set forth in 38 C.F.R. 4.55, 
4.56, and 4.73, Diagnostic Codes 5301 to 5329 were amended on 
July 3, 1997.  62 Fed. Reg. 106, 30235- 30240 (Jun. 3, 1997) 
(codified at 38 C.F.R. 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. 4.47-4.54, 4.72 were removed and reserved).  The 
defined purpose of the changes was to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed. 
Reg. No. 106, 30235-30237.  The Board notes that the 
provisions of Diagnostic Code 5309 were not changed or 
amended.

38 C.F.R. 4.71a, Diagnostic Codes 5216-5227 (2000) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.  

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. 4.71a.

Under Diagnostic Code 5219, unfavorable ankylosis of two 
digits of one hand, a 20 percent evaluation was warranted for 
unfavorable ankylosis of the (minor) ring and little finger.  
38 C.F.R. 4.71a, Diagnostic Code 5219.

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, favorable ankylosis of the ring and little 
finger warrants a 10 percent evaluation for the minor or 
major hand.  38 C.F.R. 4.71a, Diagnostic Code 5223.

Under Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable.  
38 C.F.R. 4.71a, Diagnostic Code 5227. 

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. 4.25 (2000). One exception to 
this general rule, however, is the anti-pyramiding provision 
of 38 C.F.R. 4.14 (2000), which states that evaluation of the 
same disability under various diagnoses is to be avoided.

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), held that conditions are to be rated 
separately under unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14 (2000).  Accordingly, where manifestations such as 
symptomatic scarring, bone or joint deformity or limitation 
of motion, and/or nerve involvement are present, VA must 
assess whether such are, in fact, separately compensable.

The Board observes that the words "mild" "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. 7104(a) (West 
1991); 38 C.F.R. 4.2, 4.6 (2000).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. 4.45 
(2000).

In this case, a 10 percent evaluation is currently in effect 
for residuals of an injury, status post laceration and repair 
of flexor tendons and digital nerve, left flexor digitorum 
profundus of the left (minor) hand, under Diagnostic Codes 
5010-5309. 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the 
service-connected residuals of a left hand injury under the 
provisions of Diagnostic Code 5309.  As noted above, the 
provisions of Diagnostic Code 5309 indicate that this 
disability is rated under the diagnostic codes which rate 
limitation of the hand.  The medical evidence of record 
reveals that the veteran had full range of motion of the 
fingers of the left hand except for mild limitation of 
flexion of the 4th and 5th fingers of the left hand making 
hand grip mildly weak.  Such findings reflect that the 
veteran was able to make a fist and that motion of all 
fingers was possible to within 2 inches (5.1 cms.) of the 
median transverse fold of the palm; consistent with a finding 
of favorable ankylosis of the 4th and 5th fingers.  
Accordingly, the Board finds that the veteran is not entitled 
to a disability evaluation in excess of 10 percent under the 
diagnostic codes pertinent to rating limitation of motion of 
the hand and fingers, since there was no evidence of 
unfavorable ankylosis of the fingers of the left hand and 
since favorable ankylosis of two digits of one hand (ring and 
little finger) warrants a maximum evaluation of 10 percent 
evaluation for the minor or major hand.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5219, 5223, 5309.  The Board finds that the 
minimum rating of 10 percent is appropriate under Diagnostic 
Code 5309.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. 4.40 and 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's left 
hand when the rating code under which the veteran is rated 
does not contemplate these factors.  In this instance, the 
evidence of record does not demonstrate that the veteran has 
additional functional loss of the left hand that is 
sufficient to warrant an additional disability evaluation 
based on 38 C.F.R. 4.40 and 4.45.  The medical evidence 
indicates that the veteran had complaints of occasional pain 
of the left hand in cold weather, as well as decreased 
strength and gripping ability.  VA examination findings in 
1998 revealed that the flexor digitorum profundus of the 4th 
digit of the left hand was moderately weak at a grade 4/5.  
Muscle strength was normal in the flexor digitorum profundi 
and flexor digitorum superficialis in the left hand.  There 
was some mild limitation of full flexion in the 4th and 5th 
digits in the left flexor digitorum profundus that made hand 
grip mildly weak at 5-/5.  

The medical evidence of record shows that the veteran has 
slightly decreased hand grip power on the left.  As noted 
above, a 10 percent evaluation is currently assigned to the 
veteran's left hand disability under Diagnostic Code 5309.  
Diagnostic Code 5309 specifically contemplates impairment to 
the veteran's grip. See 38 C.F.R. § 4.73, Diagnostic Code 
5309.  The medical evidence of record establishes that 
veteran experiences occasional pain.  However, the medical 
evidence of record further shows that this is not productive 
of functional impairment of the left hand.  There is no 
medical evidence of atrophy of the muscles of the left hand, 
erythema, swelling, deformity or instability.  Thus, the 
Board finds that the veteran's left hand disability does not 
cause additional functional impairment due to pain on use so 
as to warrant the assignment of a higher disability 
evaluation under the provisions of 38 C.F.R. 4.40 and 4.45.

In summary, a disability evaluation in excess of 10 percent 
for the service-connected residuals of a left hand disability 
is not warranted, for the reasons and bases described above.  
The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
the service-connected left hand disability. The benefit 
sought on appeal is accordingly denied.

The evidence does reflects that the veteran has a scar on the 
palm of the left hand resulting from the original injury (a 
fall on glass, which occurred during service).  Under 
Diagnostic Code 7804, a 10 percent evaluation may be assigned 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).  In this case, the 1998 VA examination findings 
did note a 2 1/2 inch scar on the left palm, but there was no 
indication from either the veteran or the examiner that the 
scar was tender or painful.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).  Accordingly, a noncompensable 
evaluation for a scar of the left palm is warranted, 
effective from March 1998, the date of the veteran's original 
claim.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

The claim of entitlement to service connection for an eye 
disorder, currently diagnosed as refractive error, is denied 
as a matter of law.

The claims of entitlement to service connection for muscle 
cramps, muscular chest pains, difficulty falling asleep, and 
a history of prostate cancer are denied.

The claim of entitlement to service connection for duodenal 
ulcer is denied.

The claim of entitlement to service connection for 
dizziness/vertigo, claimed as vestibular neuritis is denied.

Entitlement to a compensable disability evaluation for 
service-connected left ear hearing loss is denied.

Entitlement to an increased evaluation for residuals of a 
left hand injury is denied.

A separate noncompensable evaluation for a scar of the left 
palm is granted.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

